Name: Commission Regulation (EC) No 811/95 of 11 April 1995 on detailed rules for the application of Council Regulation (EEC) No 3438/92 laying down special measures for the transport of certain fresh fruit and vegetables originating in Greece and despatched in 1995
 Type: Regulation
 Subject Matter: civil law;  plant product;  political geography;  Europe;  organisation of transport
 Date Published: nan

 12. 4. 95 | EN | Official Journal of the European Communities No L 82/5 COMMISSION REGULATION (EC) No 811/95 of 11 April 1995 on detailed rules for the application of Council Regulation (EEC) No 3438/92 laying down special measures for the transport of certain fresh fruit and vegetables originating in Greece and despatched in 1995 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3438/92 of 23 November 1992 laying down special measures for the transport of certain fresh fruit and vegetables origina ­ ting in Greece ('), as last amended by Regulation (EC) No 456/95 (2), Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 150/95 (4), and in particular Articles 3 and 13 (2) thereof, Whereas Regulation (EEC) No 3438/92 introduces a special temporary allowance for consignments of certain fresh fruit and vegetables originating in Greece made by refrigerated lorry, vessel or wagon from Greece to Member States other than Italy, Spain or Portugal in 1992, 1993 , 1994 and 1995 ; Whereas the detailed rules for the application of Regula ­ tion (EEC) No 3438/92 to consignments in 1992, 1993 and 1994 have already been laid down ; Whereas it is necessary to establish the consignors and consignments eligible for the special temporary allowance in 1995 and the minimum particulars to be indicated on the application for the grant of that allowance ; Whereas the increase in transport costs caused by the need to avoid the territory of the former Yugoslavia can be regarded as identical for all means of transport and for all destinations referred to ; Whereas applications for the grant of the special tempo ­ rary allowance must be subject to verification and serious irregularities must be penalised ; Whereas it is necessary to define the information which the competent Greek authority must forward to the Commission and the time limit within which that infor ­ mation must be forwarded ; Whereas this Regulation must apply with effect from 1 January 1995 ; Article 1 The special temporary allowance referred to in Article 1 of Regulation (EEC) No 3438/92 shall be granted : (a) to the consignors, be they physical or legal persons, who have actually borne the costs of the consignments in question ; (b) for consignments having left the territory of Greece during 1995 ; (c) for the quantities actually imported into a Member State other than Italy, Spain or Portugal . Article 2 1 . Applications for the grant of the special temporary allowance shall be lodged with the competent Greek authority no later than six months after despatch of the consignments in question . However, such applications shall be lodged no later than six months after the date of entry into force of this Regu ­ lation where they relate to consignments despatched before that date . 2. Applications must contain at least the following information : (a) the name or company name and address of the appli ­ cant ; (b) the total quantities of the products meeting the condi ­ tions set out in Article 1 of Regulation (EEC) No 3438/92 and Article 1 of this Regulation, in net weight broken down by product and by consignment ; (c) for each consignment :  the total quantity, in net weight broken down by product,  the destination Member State,  the means of transport used,  the invoice for the transport costs, made out in the name of the applicant and receipted, or a copy of the transport document if this identifies the person who actually bore the cost of the consign ­ ment in question, (') OJ No L 350, 1 . 12. 1992, p. 1 . (2) OJ No L 47, 2 . 3 . 1995, p. 1 . (3) OJ No L 387, 31 . 12. 1992, p. 1 4 OJ No L 22, 31 . 1 . 1995, p. 1 . No L 82/6 [""IN ! Official Journal of the European Communities 12. 4. 95 amounts paid plus interest from the date of payment until the actual date of recovery and, in the event of a serious irregularity, plus a penalty sum equal to the amounts unduly paid. The rate to be applied for the calculation of interest shall be that in force for similar recovery opera ­ tions under Greek law. 2. The special temporary allowance recovered with , where applicable, the interest and the penalty sum shall be paid to the paying agencies or departments and deducted by them from the expenditure financed by the European Agricultural Guidance and Guarantee Fund, Guarantee Section.  a copy of the T5 document drawn up by the Greek authorities and stamped by the destination Member State,  a declaration by the applicant certifying that the products forming the consignment in question originate in Greece . 3 . The competent Greek authority shall determine the admissibility of applications. Article 3 1 . The amount of the special temporary allowance referred to in Article 1 of Regulation (EEC) No 3438/92 shall be ECU 4,830 per 100 kilograms net weight for consignments in 1995. 2. The rate to be applied for the conversion of the special temporary allowance into Greek drachmas shall be the agricultural conversion rate valid on the date of issue of the T5 document referred to in the fifth indent of Article 2 (2) (c). If that date occurs during January 1995, the amount referred to in paragraph 1 shall be ECU 4. 3 . The special temporary allowance shall be paid no later than two months after the lodging of the application if the latter is declared admissible . Article 4 The competent Greek authorities shall carry out the veri ­ fications relating to the grant of the special temporary allowance . Article 5 1 . If a special temporary allowance has been paid unduly the competent Greek authorities shall recover the Article 6 The competent Greek authority shall notify the Commis ­ sion by 31 August 1995 at the latest of the total quantities of products for which admissible applications under this Regulation have been received, broken down by product, means of transport and destination Member State . Article 7 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 April 1995. For the Commission Franz FISCHLER Member of the Commission